Citation Nr: 0829629	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  04-19 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, to include degenerative disc space narrowing and mild 
spondylosis of L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The veteran had active service from February 1983 to April 
1986.  The veteran also had service in the Louisiana Army 
National Guard from November 1986 to February 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran's claim was remanded by the Board in July 2007 
for additional evidentiary development.  The claim is now 
before the Board for final appellate consideration. 

The Board notes that the veteran requested service connection 
for a left knee injury in a statement dated March 2008.  This 
claim is referred to the RO for any appropriate action.


FINDING OF FACT

The veteran was treated in service for low back pain, but 
arthritis of the back was not manifest to any degree within 
one year after service, and any current back disability is 
not attributable to any event, injury, or disease during 
service.


CONCLUSION OF LAW

Degenerative disc space narrowing and mild spondylosis of L4-
5 and L5-S1, claimed as residuals of a back injury, was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1154 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2007). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  
According to 3.309(a), service connection for certain 
disabilities, including arthritis, may be granted on a 
presumptive basis if it is manifested to a compensable degree 
within one year after separation from service.

Factual Background and Analysis

In this case, the veteran states in his application for 
compensation that he suffered a back injury while lifting 
heavy objects as a tank mechanic in service and that he 
received in-service treatment for this injury during an 
unspecified period in 1984.  

The veteran furnished to VA a single service treatment record 
(STRs) dated March 1984 in support of his claim.  This record 
revealed that the veteran was treated in service for low back 
pain.  A notation on the record indicated that the veteran 
"hurt back 4 mo. ago lifting section of wall."
Notably, the RO has not been able to obtain any STRs for the 
veteran's period of active service from February 1983 to 
April 1986 through official channels.  In response to 
requests from VA, the National Personnel Records Center 
(NPRC) in St. Louis, Missouri indicated that it had sent all 
of the files in its possession concerning the veteran.  The 
only records available for review pertained to the veteran's 
subsequent service in the Louisiana Army National Guard 
(LARNG) from November 1986 to February 1993.  

The RO also contacted the veteran as part of the July 2007 
remand order and requested that the veteran furnish to VA all 
STRs in his possession pertaining to his period of active 
service from February 1983 to April 1986.  The veteran 
provided no additional STRs, indicated in a September 2007 
statement that he was treated for a back disability at a VA 
medical center, and pointed out that "all of this should be 
included in my medical records."  

The Board acknowledges that in cases where, as here, the 
veteran's service treatment records have been lost or 
destroyed, the Board has a heightened duty to consider and 
discuss the evidence of record and supply well-reasoned bases 
for its decision as a consequence of the veteran's missing 
service treatment records. Washington v. Nicholson, 19 Vet. 
App. 362, 371 (2005).

Available STRs show that the veteran was afforded a clinical 
evaluation and physical examination in July 1986 prior to 
entering into service with the Louisiana Army National Guard.  
The clinical evaluation was normal and no back disability was 
found at that time.  The veteran described his health as 
"good," and provided a medical history in which he 
specifically denied ever having recurrent back pain, or bone, 
joint, or other deformity.

The veteran was also afforded a periodic physical examination 
in February 1990 as part of his LARNG service.  The clinical 
evaluation was normal and no back disability was found at 
that time.  The veteran described his health as "good," and 
provided a medical history in which he specifically denied 
ever having recurrent back pain or bone, joint, or other 
deformity.

In summary, the veteran's available STRs are negative for a 
diagnosis of or treatment for a chronic back disability.  
Furthermore, there is no evidence that the veteran had 
arthritis of the back to any degree within one year after 
discharge from active service.

The veteran was seen at a VA medical facility in September 
1987 with complaints of low back pain for the past three 
weeks.  He related that he had a back injury in the Army in 
"1984/8."  An x-ray of the lumbosacral spine was 
interpreted to show no degenerative changes and the 
impression was that there was no abnormality of the 
lumbosacral spine.  However, the clinical note contained a 
diagnosis of degenerative joint disease (DJD) of the 
lumbosacral spine.

The veteran sought additional VA care in July 1993 after 
reporting back pain.  He reported that he had been lifting 
30-pound boxes.  The assessment was lumbosacral strain.  The 
examiner prescribed Ibuprofen and advised the veteran to 
avoid bending, lifting, or twisting for a period of two 
weeks.  In May 1994, the veteran was treated for complaints 
of back pain after playing volleyball.  The impression was 
low backache.

The VA records reflect that the veteran was not seen again 
for back complaints until February 2003.  The veteran 
reported at that time that he had been worked up "years 
ago" for his back pain but did not know when this was done.  
The veteran reported that his back pain began "a few days 
ago."  He denied any injury or strain.  X-rays were 
interpreted to show degenerative disc space narrowing and 
mild spondylosis at L4-L5 and L5-S1.

The veteran returned to VA for additional care in March 2003 
after reporting recurrent back pain.  The veteran indicated 
to his primary care provider at that time that he sustained a 
lifting injury to his lumbosacral spine while in service in 
1984.  The veteran also stated that he had chronic low back 
pain since that in-service incident.  The diagnosis was 
lumbosacral spondylosis / low back pain.  The examiner opined 
that "it was more than likely" that the veteran's 
lumbosacral spondylosis was related to the lifting injury he 
suffered while in service in 1984.

Also associated with the veteran's claims file is a statement 
from K.B. dated September 2007.  While the nature of K.B.'s 
relationship to the veteran is unclear, K.B. stated that he 
visited the veteran in the hospital at Fort Leonard Wood, 
Missouri.  K.B. further stated that "to the best of my 
knowledge, [the veteran] was hospitalized due to a lower back 
injury."

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in connection with the current claim in March 
2008.  The examiner reviewed the veteran's claims file and 
medical records.  The examiner acknowledged that the veteran 
had "multiple lifting episodes" in 1984 as well as a host 
of back injuries following discharge from service.  
Specifically, the examiner noted that the veteran sustained a 
"lifting injury" in July 1993 and that he hurt his back 
playing volleyball in May 1994. 

X-rays of the veteran's low back were taken at the time of 
the examination and compared with the February 2003 x-ray 
results.  The examiner observed the presence of disc space 
narrowing and spondylosis at L4-L5 and L5-S1 on the March 
2008 x-rays.  The examiner found no radiographic evidence of 
change in the veteran's back condition since the February 
2003 x-rays were administered.  The examiner diagnosed the 
veteran as having degenerative disc disease / degenerative 
joint disease at L4-L5 due to age.  

The examiner concluded that the veteran's back disability was 
not caused by or the result of his period of active military 
service, but rather due to the veteran's age.  In reaching 
this conclusion, the examiner pointed out that there was no 
medical evidence of a significant back injury and that the 
veteran denied having back pain on the July 1986 LARNG 
enlistment examination.  

The C&P examiner also commented on the accuracy of the March 
2003 VA opinion in which the veteran's primary care provider 
concluded that "it was more than likely" that the veteran's 
lumbosacral spondylosis was related to the lifting injury he 
suffered while in service in 1984.  The C&P examiner opined 
that the March 2003 VA opinion which linked the veteran's 
back disability to service was inaccurate because such an 
opinion reflected either (1) a lack of experience in "back 
care" (i.e., an understanding that the x-rays showed age-
related change, rather than change due to trauma); or (2) an 
element of poor judgment in giving an opinion or failing to 
qualify an opinion in light of the fact that the March 2003 
VA examiner did not have any medical records on which to base 
his opinion (i.e., especially where the veteran reported 
having a "normal back" after discharge from service and 
prior to enlisting in the LARNG).

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection in this instance.  The Board acknowledges that the 
veteran was treated in service for back pain in March 1984 
and that this back pain was attributed to lifting sections of 
a wall four months prior to his seeking care at sick call.  
However, STRs for the veteran's period of service in the 
LARNG, which began shortly after discharge from active 
service, revealed no evidence of a back disability.  In fact, 
the veteran specifically denied having recurrent back pain or 
bone, joint, or other deformity at the time of his LARNG 
examination.

The Board also acknowledges that the veteran sought 
intermittent care for back pain beginning in September 1987.  
Pain alone is not a disability for VA compensation purposes.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub nom., 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Although the veteran was diagnosed as having DJD of the 
lumbosacral spine at that time, x-ray evidence was 
interpreted to show no degenerative changes or lumbosacral 
abnormalities.  Thus, the Board finds that a diagnosis of DJD 
in September 1987 should be afforded little probative weight 
in the absence of radiographic evidence supporting such a 
diagnosis.

Therefore, the earliest credible, probative evidence of a 
chronic back disability is dated February 2003, nearly two 
decades after discharge from active service.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
this case, the lapse of almost two decades between active 
service and the first credible, probative evidence of a 
chronic back disability is evidence against the veteran's 
claim.  Furthermore, although the veteran currently has a 
back disability, the weight of the competent, probative 
evidence does not link this disability to his period of 
active service. 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has in the past held that lay 
testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

However, the Court has also held that lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the veteran is capable of observing symptoms such as 
back pain or decreased range of motion, but the veteran is 
not competent (i.e., professionally qualified) to offer an 
opinion as to the cause of his back disability.

The Board observes that there are two conflicting medical 
opinions of record pertaining to whether the veteran's back 
disability is related to service.  The Board is aware that it 
may not reject a favorable medical opinion based on its own 
unsubstantiated medical conclusions, see Obert v. Brown, 
5 Vet. App. 30, 33 (1993), but the Board does have the 
authority to "discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating 
the probative value of competent medical evidence, the Court 
has stated in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  

In March 2003, the veteran's primary care provider concluded 
that it was "more than likely" that the veteran's 
lumbosacral spondylosis was related to the lifting injury he 
suffered while in service in 1984.  Regrettably, the examiner 
did not cite to specific evidence of record to support this 
conclusion and a conclusory opinion without an explanation of 
the basis for that opinion is inadequate to support the 
veteran's claim.  Furthermore, evidence which is simply 
information recorded by a medical examiner, unenhanced by 
additional medical comment by that examiner, does not 
constitute "competent medical evidence" and a bare 
transcription of lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

Aside from the veteran's own statements regarding the cause 
of his back disability, there exists no clinical data or 
other rationale of record to support the March 2003 VA 
opinion, particularly where the veteran failed to disclose 
that (1) he reported having no back disabilities and none 
were found during the July 1986 LARNG examination; and (2) he 
sustained intercurrent injuries to his back lifting boxes and 
playing volleyball.  

Consequently, an opinion based on an inaccurate history has 
essentially no probative value.  See Kightly v. Brown, 6 Vet. 
App. 200, 205-06 (1994).  In addition, the Court has in the 
past declined to adopt a "treating physician rule" which 
would give opinions of treating physicians greater weight in 
evaluating veteran's claims.  See Van Slack v. Brown, 5 Vet. 
App. 499, 502 (1993).   

By way of contrast, the Board finds that March 2008 VA C&P 
examination to be highly probative evidence on the issue of 
service connection.  The C&P examiner thoroughly reviewed the 
veteran's claims file and medical records as well as compared 
various x-ray results to determine the etiology of the 
veteran's claimed back disability.  The examiner diagnosed 
the veteran as having degenerative disc disease / 
degenerative joint disease at L4-L5 due to age.  In reaching 
this conclusion, the examiner compared x-ray findings taken 
over time and pointed out that there was no medical evidence 
of a significant back injury.  The examiner also observed 
that the veteran denied having back pain on the July 1986 
LARNG enlistment examination.  The C&P examiner also 
discounted the accuracy of the March 2003 VA opinion 
discussed above, noting that the opinion was either based on 
a lack of experience, poor judgment, and/or a failure to 
review pertinent medical records.  
 
As an alternative to establishing the second and third prong 
in Hickson, the veteran may show a continuity of 
symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007) (citing 38 C.F.R. § 3.303(b) (2006); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997)).  Continuity of 
symptomatology may be established if (1) the condition was 
"noted" during service; (2) there is evidence of post-
service continuity of the same symptomatology; and (3) there 
is medical, or in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96.  

STRs showed that the veteran was treated in service for back 
pain in March 1984 and that this back pain was attributed to 
lifting sections of a wall four months prior to his seeking 
care at sick call.  Although these conditions were "noted" 
in the veteran's STRs, there exists no probative evidence to 
show post-service continuity of the same symptoms.  Rather, 
the Board notes that a physical examination conducted in July 
1986 after the veteran's discharge from service, but prior to 
his enlistment in the LARNG was normal and no back disability 
was found at that time.  The veteran was also treated for 
complaints of low back pain in September 1987, but he stated 
that the onset of his symptoms was three weeks prior to that 
visit for care.  

Thus, the Board finds that the veteran failed to establish 
continuity of symptomatology in this case.  Even if the Board 
was to find that there was continuity of symptomatology in 
light of the continued complaints of a back disability, the 
record does not support a link between the symptoms treated 
in service and the veteran's current back disability.

As previously stated, entitlement to service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  In 
this case, there is competent evidence showing a diagnosis of 
degenerative disc space narrowing and mild spondylosis of L4-
5 and L5-S1, but there is no credible, probative medical 
evidence to link this condition to the veteran's period of 
active service.  Accordingly, the Board concludes that the 
veteran's claim for service connection must be denied. 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by way of a letter sent 
to the veteran in February 2003 that fully addressed the 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the service 
connection claim and of the veteran's and VA's respective 
duties for obtaining evidence.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence that was needed to 
substantiate his claim for service connection, and he was 
provided with notice, in May 2008, of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal. 

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's available service treatment records have been 
obtained.  The veteran was also asked in a July 2007 letter 
to furnish to VA complete copies of his STRs for his period 
of active service when it was determined that VA could not 
obtain these records through official channels.  The veteran 
submitted no additional service treatment records to VA.  The 
veteran's post-service treatment records have been obtained.  
The RO also informed the veteran in July 2007 that he could 
provide alternate sources of evidence as his service 
treatment records for active duty could not be located.  The 
veteran was afforded a VA examination in connection with the 
current claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.
ORDER

Service connection for residuals of a back injury, to include 
degenerative disc space narrowing and mild spondylosis of L4-
5 and L5-S1, is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


